DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
-In Claim 1, 
     -line 3, after “zero-cross test unit” -- ; -- should added;
     -line 4, “pass” should be changed to –passes--;
   -line 5, after “main control center”, --unit—should be added;
   -line 6, “triac dimming unit” should be changed to –triac dimming circuit--;
  -line 9, after “triac dimming”, “system”should be changed to—circuit--;
 -line 11, after “zero-cross test”, “circuit” should be changed to –unit—and after “main control   center”, --unit—should be added;
 -line 12, after “zero-cross test”, “circuit” should be changed to –unit--;
 -line 13, after “dimming control button”, --unit—should be added and “connect” should be changed to—connects--;
 -line 14, --the—should be added before “zero-cross test unit”;
   -line 15, “the triac” should be changed to—a triac of the triac dimming control circuit—; and –the—should be added before “rectified unit”;
 -line 16, --the—should be added before “switch power supply”.
-In Claims 3-5, 
     -line 2, respectively, “connect” should be changed to—connects--;
-In Claim 6,
   -line 2, “build in” should be changed to—builds in the--;
-In Claim 7,
    -line 2, “build” should be changed to –built--;
-In Claim 8, 
    -line 2, “an” before “AC lamps” should be deleted;
   -line 4, “connect” should be changed to –connects--;
   -line 7, “a zero-cross detection unit” should be changed to --the zero-cross test unit--;
-In Claim 9, 
       -line 2, --wherein—should be added before “the triac dimming circuit”;
       -line 4, “the” before “AC power supply” should be changed to – an --;
     -line 5, “a” before “DC power supply circuit” should be changed to –the--;
     -line 9, “power to the main control unit” should be changed to –it to the main control center unit--;
  -line 11, “main control unit” should be changed to –main control center unit--; and “triac control circuit” should be changed to –triac dimming control circuit--;
-In Claim 10, 
        -line 4, “zero-cross detection unit” should be changed to –zero-cross test unit--;
    -line 6, “main control unit” should be changed to –main control center unit--;
    -line 7, “diming” should be changed to –dimming--;
   -line 8, “detection” should be changed to –test—and  “ ; “ after “stable” should be changed to -- . --;
 -In Claim 11,
   -line 2, --wherein—should added before “the triac dimming circuit”;
-In Claim 12, 
      -line 2, “main control unit by the control button” should be changed to—main control center unit by the dimming control button unit--;
     -line 3,  “the” before “wireless handheld terminal” should be changed to – a --; and “main control unit” should be changed to –main control center unit--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose the following recited limitation “….the triac dimming system includes a switch power supply, said main control center unit, a triac dimming control circuit, a DC power supply control circuit, said zero-cross test circuit and dimming control button unit; wherein the main control center connects to the triac dimming control circuit, the switch power supply, the zero-cross test circuit and the dimming control button separately; wherein the triac dimming control circuit connect to the DC power supply circuit via a rectified unit; wherein a signal detection component of zero-cross test unit connects to the triac and rectified unit; and wherein the DC power supply control circuit connect to switch power supply.” (claim 1). The remaining claims 3-12 are allowed by virtue of their dependencies upon claim 1. Hence, the examiner has allowed claims 1 and 3-12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Venkitasubrahmanian et al., Patent No. 5,559,395; Hsia et al., Patent No. 9,131,581; Zhuang, Pub. No. 2020/0107417.
None of the above documents discloses the triac dimming system as recited in the claims.

                                                          Correspondence


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844